       Case 4:19-cv-04572-JST Document 28 Filed 10/01/19 Page 1 of 6




1    JAMES P. BENNETT (CA SBN 65179)
     JBennett@mofo.com
2    DEREK F. FORAN (CA SBN 224569)
     DForan@mofo.com
3    ROBERT W. MAY (CA SBN 295566)
     RMay@mofo.com
4    MORRISON & FOERSTER LLP
     425 Market Street
5    San Francisco, California 94105-2482
     Telephone: 415.268.7000
6    Facsimile: 415.268.7522
7    Attorneys for Defendants Ember Inc., Peter E. Bass, and David S. Song
8                                   UNITED STATES DISTRICT COURT
9                             NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN FRANCISCO DIVISION
11
     KIERAN T. PRIOR,                                        Case No. 4:19-cv-04572-JST
12
                               Plaintiff,
13
                               v.                            STIPULATION AND [PROPOSED]
14                                                           ORDER CONCERNING CASE
     JOHN T. THORNTON, et al.,                               SCHEDULE
15
                               Defendants.
16

17

18                   WHEREAS, Plaintiff filed his complaint in this action on August 7, 2019 (the
19   “Complaint”);
20                   WHEREAS, on September 3, 2019, the Parties filed a Stipulation and Proposed
21   Order pursuant to which the Parties agreed, among other things, that in order to allow them time
22   to pursue private mediation, the deadline for Defendants to move against, answer, or otherwise
23   respond to the Complaint would be December 13, 2019;
24                   WHEREAS, on September 5, 2019, this Court so ordered that stipulation and
25   scheduled an Initial Case Management Conference for January 21, 2020;
26                   WHEREAS, the Parties have been conferring in good faith in an attempt to
27   identify a mutually-agreeable mediator and mediation date;
28
                                                  1
             Stipulation and [Proposed] Order Deferring Defendants’ Time to Respond to Complaint
                                                                     Case No. 4:19-cv-04572-JST
       Case 4:19-cv-04572-JST Document 28 Filed 10/01/19 Page 2 of 6




1                   WHEREAS, the Parties have agreed upon a mediator, Mr. Randall Wulff, and a

2    mediation date of January 21, 2020, which was the earliest date on which Mr. Wulff and all the

3    parties and counsel were available;

4                   WHEREAS, the Parties respectfully submit that it would be more efficient for

5    this Court and for all Parties (a) to defer further the deadline for Defendants to move against,

6    answer, or otherwise respond to the Complaint in this action until after the mediation; (b) not to

7    conduct discovery or any other proceedings in the action until after the mediation.

8                   IT IS HEREBY STIPULATED AND AGREED THAT:

9                   1.      All further proceedings in this action are stayed until January 22, 2020,

10   pending the mediation.

11                  2.      The deadline for Defendants to move against, answer, or otherwise

12   respond to the Complaint is March 9, 2020.

13                  3.      The Initial Case Management Conference shall be rescheduled to a date

14   and time convenient for the Court after March 9, 2020, and the deadline for the parties’ Case

15   Management Statement shall be adjusted accordingly.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -2-
                                           Stipulation and [Proposed] Order Concerning Case Schedule
                                                                         Case No. 4:19-cv-04572-JST
      Case 4:19-cv-04572-JST Document 28 Filed 10/01/19 Page 3 of 6




1    SO STIPULATED AND AGREED

2    Dated: October 1, 2019

3                                         ROBERT P. SCHUSTER, P.C.

4
                                          By: /s/ Robert P. Schuster
5                                              Robert P. Schuster (pro hac vice)
                                               Bradley L. Booke (pro hac vice)
6

7                                         P.O. Box 13160
                                          Jackson, WY 83002
8                                         Tel.: (307) 732-7800
                                          Fax: (307) 732-7801
9                                         bob@bobschuster.com
                                          brad@bobschuster.com
10
                                          Laurence O. Masson
11                                        Law Office of Laurence O. Masson
                                          2625 Alcatraz Ave., #206
12                                        Berkeley, CA 94705-2702
                                          Tel.: (510) 735-9691
13                                        Fax: (510) 735-9693
                                          lomlex@gmail.com
14
                                          Attorneys for Plaintiff Kieran T. Prior
15
16
                                          PAUL, WEISS, RIFKIND, WHARTON &
17                                         GARRISON LLP

18
                                          By: /s/ Bruce Birenboim
19                                             Theodore V. Wells, Jr. (pro hac vice)
                                               Bruce Birenboim (pro hac vice)
20                                             Harris Fischman (pro hac vice)
                                               Paul Paterson (pro hac vice)
21
                                          1285 Avenue of the Americas
22                                        New York, NY 10019-6064
                                          Tel.: (212) 373-3000
23                                        Fax: (212) 757-3900
                                          twells@paulweiss.com
24                                        bbirenboim@paulweiss.com
                                          hfischman@paulweiss.com
25                                        ppaterson@paulweiss.com

26
                                          Attorneys for Defendants
27                                        John T. Thornton and Barrick Gold
                                          Corporation
28
                                          -3-
                                Stipulation and [Proposed] Order Concerning Case Schedule
                                                              Case No. 4:19-cv-04572-JST
       Case 4:19-cv-04572-JST Document 28 Filed 10/01/19 Page 4 of 6




1                                          DURIE TANGRI LLP

2
                                           By: /s/ Laura E. Miller
3                                               Laura E. Miller (CA SBN 271713)
                                                Kaveri Vaid (pro hac vice)
4

5                                          217 Leidesdorff Street
                                           San Francisco, CA 94111
6                                          Tel.: (415) 362-6666
                                           Fax: (415) 236-300
7                                          lmiller@durietangri.com
                                           kvaid@durietangri.com
8
                                           Attorneys for Defendants
9                                          John T. Thornton and Barrick Gold
                                           Corporation
10

11

12                                         MORRISON & FOERSTER LLP

13
                                           By: /s/ Derek F. Foran
14                                              James P. Bennett (CA SBN 65179)
                                                Derek F. Foran (CA SBN 224569)
15                                              Robert W. May (CA SBN 295566)
16
                                           425 Market Street
17                                         San Francisco, CA 94105-2482
                                           Tel.: (415) 268-7000
18                                         Fax: (415) 268-7522
                                           dforan@mofo.com
19
                                           Attorneys for Defendants Ember Inc., Peter E.
20                                         Bass, and David S. Song
21

22

23   SO ORDERED.
24   Dated: __________, 2019
                                                Hon. Jon. S. Tigar
25                                              UNITED STATES DISTRICT JUDGE
26

27

28
                                           -4-
                                 Stipulation and [Proposed] Order Concerning Case Schedule
                                                               Case No. 4:19-cv-04572-JST
       Case 4:19-cv-04572-JST Document 28 Filed 10/01/19 Page 5 of 6




1                                       FILER’S ATTESTATION

2           Pursuant to Local Rule 5-1(i)(3) of the Northern District of California, regarding

3    signatures, I, Laura E. Miller, attest that concurrence in the filing of this document has been

4    obtained.

5     Dated: October 1, 2019                                        /s/ Laura E. Miller
                                                                   LAURA E. MILLER
6

7

8

9
10

11

12

13

14

15
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -5-
                                          Stipulation and [Proposed] Order Concerning Case Schedule
                                                                        Case No. 4:19-cv-04572-JST
       Case 4:19-cv-04572-JST Document 28 Filed 10/01/19 Page 6 of 6




1                                    CERTIFICATE OF SERVICE

2            I hereby certify that on October 1, 2019 the within document was filed with the Clerk of

3    the Court using CM/ECF which will send notification of such filing to the attorneys of record in

4    this case.
                                                                  /s/ Laura E. Miller
5                                                                LAURA E. MILLER
6

7

8

9
10

11

12

13

14

15
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -6-
                                         Stipulation and [Proposed] Order Concerning Case Schedule
                                                                       Case No. 4:19-cv-04572-JST
